Citation Nr: 1048263	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  04-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disorder manifested 
by chest pain, to include heart disease, claimed on a direct 
basis and as secondary to service-connected hypertension.

2.  Entitlement to service connection for a back disability, 
claimed as spinal stenosis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to March 
1970, from September 1972 to September 1988 and from May 1992 to 
September 1994.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in Atlanta, Georgia.  
A personal hearing was held before the undersigned Veterans Law 
Judge in December 2006.  In March 2007, the Board remanded the 
case for additional procedural and evidentiary development.  The 
case was returned to the Board, and in March 2008, the Board 
denied service connection for heart disease, claimed as chest 
pain, and for a low back disability.

The Veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a June 2009 Order, the Court 
granted a joint motion for remand, vacating the Board's March 
2008 decision and remanding the issues to the Board.  In November 
2009, the Board remanded the case for additional evidentiary 
development.  As discussed below, the Board finds that there has 
not been adequate compliance with the remand directives and 
another remand is required.   Stegall v. West, 11 Vet. App. 268 
(1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).


The Board remanded this case in November 2009, partly for VA 
examinations with medical opinions regarding the etiology of the 
claimed conditions, and partly to obtain pertinent medical 
records.  

The requested VA examination was conducted in May 2010.  By a 
letter dated in February 2010, the RO wrote to the Veteran and 
his representative, requesting the names and addresses of any 
medical care providers that treated him for his claimed chest and 
back disabilities.

By a letter dated in February 2010 and received by the Atlanta RO 
in early March 2010, the Veteran's representative enclosed two 
signed forms entitled Authorization and Consent to Release 
Information to VA (VA Form 21-4142), reflecting that the Veteran 
has been treated by Drs. D. and P.  

In its September 2010 supplemental statement of the case, the RO 
incorrectly stated that although its letter of February 2010 had 
requested the names and addresses of physicians or facilities 
where the Veteran had been treated for the claimed conditions, no 
response had been received from him or his representative.  

When any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Board finds that as the RO did not complete all of the 
Board's November 2009 remand instructions, another remand is 
required.  VA has a duty to assist the Veteran in obtaining 
medical records, and must attempt to obtain the private medical 
records identified by the Veteran and his representative in 
February 2010.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2010).

Any pertinent VA medical records should also be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and 
addresses of all medical care providers who 
have treated him for a chest disorder or a 
back disability.  After updating the February 
2010 releases from the Veteran or obtaining 
any additional releases, obtain any relevant 
VA or private medical records which are not 
already of record, and associate them with 
the claims file.

2.  If any additional pertinent medical 
evidence is obtained, the RO/AMC should 
forward the Veteran's claims folder to the VA 
physician who provided the May 2010 medical 
opinion, to obtain an addendum medical 
opinion.  The examiner should be asked to 
review the claims file and additional medical 
records, and indicate whether or not his 
opinion is unchanged.

The rationale for any opinion expressed 
should be provided in the medical opinion 
report.

3.  Thereafter, the RO/AMC should 
readjudicate the claims with consideration of 
all of the evidence of record.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case 
and given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


